Exhibit DateJuly STAR BULK CARRIERS CORP. as Borrower - and - PIRAEUS BANK A.E. as Lender LOANLOAN AGREEMENT relating to a loan facility of up to US$35,000,000 to part finance the acquisition cost of m.v. “VICTORIA” (tbr “STAR COSMO”) WATSON, FARLEY & WILLIAMS Piraeus INDEX Clause 1 INTERPRETATION 1 2 FACILITY 13 3 DRAWDOWN 14 4 INTEREST 14 5 INTEREST PERIODS 15 6 DEFAULT INTEREST 16 7 REPAYMENT AND PREPAYMENT 17 8 CONDITIONS PRECEDENT 18 9 REPRESENTATIONS AND WARRANTIES 19 10 GENERAL UNDERTAKINGS 21 11 CORPORATE UNDERTAKINGS 24 12 INSURANCE 26 13 SHIP COVENANTS 31 14 SECURITY COVER 34 15 PAYMENTS AND CALCULATIONS 35 16 APPLICATION OF RECEIPTS 36 17 APPLICATION OF EARNINGS 37 18 EVENTS OF DEFAULT 38 19 FEES AND EXPENSES 41 20 INDEMNITIES 42 21 NO SET-OFF OR TAX DEDUCTION 44 22 ILLEGALITY, ETC 45 23 INCREASED COSTS 45 24 SET OFF 46 25 TRANSFERS AND CHANGES IN LENDING OFFICE 47 26 VARIATIONS AND WAIVERS 48 27 NOTICES 48 28 SUPPLEMENTAL 50 29 LAW AND JURISDICTION 50 SCHEDULE 1DRAWDOWN NOTICE 52 SCHEDULE 2CONDITION PRECEDENT DOCUMENTS 53 SCHEDULE 3FORM OF COMPLIANCE CERTIFICATE 56 EXECUTION PAGE 57 THIS AGREEMENT is made onJuly 2008 BETWEEN (1) STAR BULK CARRIERS CORP. as Borrower; and (2) PIRAEUS BANK A.E. as Lender. BACKGROUND The Lender has agreed to make available to the Borrower a loan facility of up to $35,000,000 (being approximately 55 per cent. of the purchase price of the Ship payable pursuant to the MOA) for the purpose of assisting the Owner, a wholly-owned subsidiary of the Borrower, in part-financing the purchase price of the Ship. IT IS AGREED as follows: 1 INTERPRETATION 1.1 Definitions.Subject to Clause 1.5, in this Agreement: “Account Pledge” means a deed creating security in respect of the Earnings Account in such form as the Lender may approve or require; “Accounting Information”means the annual audited consolidated accounts to be provided by the Borrower to the Lender in accordance with Clause 10.6(a) of this Agreement or the semi-annual unaudited accounts to be provided by the Borrower to the Lender in accordance with Clause 10.6(b) of this Agreement; “Approved Manager” means Star Bulk Management Inc., a corporation incorporated in the Republic of the Marshall Islands having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960, or any other company which the Lender may, from time to time, approve as the manager of the Ship; “Availability Period” means the period commencing on the date of this Agreement and ending on: (a) 30 July 2008 (or such later date as the Lender may agree with the Borrower); or (b) if earlier, the date on which the Commitment is fully borrowed, cancelled or terminated; “Borrower” means Star Bulk Carriers Corp., a corporation incorporated and existing under the laws of Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960; “Business Day” means a day on which banks are open in London, Piraeus and Athens and, in respect of a day on which a payment is required to be made under a Finance Document, also in New York City; “Charterer”means Korea Lines Corporation of Seoul, Korea; “Charterparty Assignment”means an assignment of the rights of the Owner under the Initial Charterparty or, as the case may be, any Future Charterparty executed or, as the context may require, to be executed by the Owner in favour of the Lender, in each case, in such form as the Lender may approve or require; “Commitment” means $35,000,000, as that amount may be reduced, cancelled or terminated in accordance with this Agreement; “Compliance Certificate” means a certificate in the form set out in Schedule 3 (or in any other form which the Lender approves or requires); “Compliance Date”means 31 March, 30 June, 30 September and 31 December in each calendar year (or such other dates as of which the Borrower prepares its consolidated financial statements which it is required to deliver to the Lender pursuant to Clause 10.6); “Contract Price”means $68,800,000 being the purchase price for “STAR COSMO” payable by the Owner to the Seller pursuant to the MOA; “Contractual Currency” has the meaning given in Clause 20.4; “Dollars” and “$” means the lawful currency for the time being of the United States of America; “Drawdown Date” means the date requested by the Borrower for the Loan to be made, or (as the context requires) the date on which is actually made; “Drawdown Notice” means the notice in the form set out in Schedule 1 (or in any other form which the Lender approves or reasonably requires); “Earnings” means all moneys whatsoever which are now, or later become, payable (actually or contingently) to the Owner or the Lender and which arise out of the use or operation of the Ship, including (but not limited to): (a) all freight, hire and passage moneys, compensation payable to the Owner in the event of requisition of the Ship for hire, remuneration for salvage and towage services, demurrage and detention moneys and damages for breach (or payments for variation or termination) of any charterparty or other contract for the employment of the Ship; (b) all moneys which are at any time payable under Insurances in respect of loss of earnings; and (c) if and whenever the Ship is employed on terms whereby any moneys falling within paragraphs (a) or (b) are pooled or shared with any other person, that proportion of the net receipts of the relevant pooling or sharing arrangement which is attributable to the Ship; “Earnings Account”means an account in the name of the Owner with the Lender designated “Star Cosmo LLC - Earnings Account” or any other account (with that or another office of the Lender) which is designated by the Lender as the Earnings Account for the purpose of this Agreement; 2 “EBITDA”means, in relation to a Compliance Date or for any accounting period, the consolidated net income of the Group for that accounting period: (a) plus, to the extent deducted in computing consolidated net income of the Group for that accounting period, the sum, without duplication, of: (i) all federal, state, local and foreign taxes and tax distributions; (ii) Net Interest Expenses; and (iii) depreciation, depletion, amortisation of intangibles and other non-cash charges or non-cash losses (including non-cash transaction expenses and the amortisation of debt discounts) and any extraordinary losses not incurred in the ordinary course of business; (b) minus, to the extent added in computing consolidated net income of the Group for that accounting period, any non-cash income or non-cash gains and any extraordinary gains not incurred in the ordinary course of business; all determined on a consolidated basis in accordance with generally accepted accounting principles and as shown in the Accounting Information; “Environmental Claim” means: (a) any claim by any governmental, judicial or regulatory authority which arises out of an Environmental Incident or an alleged Environmental Incident or which relates to any Environmental Law; or (b) any claim by any other person which relates to an Environmental Incident or to an alleged Environmental Incident, and “claim” means a claim for damages, compensation, fines, penalties or any other payment of any kind, whether or not similar to the foregoing; an order or direction to take, or not to take, certain action or to desist from or suspend certain action; and any form of enforcement or regulatory action, including the arrest or attachment of any asset; “Environmental Incident” means: (a) any release of Environmentally Sensitive Material from the Ship; or (b) any incident in which Environmentally Sensitive Material is released from a vessel other than the Ship and which involves a collision between the Ship and such other vessel or some other incident of navigation or operation, in either case, in connection with which the Ship is actually or potentially liable to be arrested, attached, detained or injuncted and/or the Ship and/or the Owner and/or any operator or manager of the Ship is at fault or allegedly at fault or otherwise liable to any legal or administrative action; or (c) any other incident in which Environmentally Sensitive Material is released otherwise than from the Ship and in connection with which the Ship is actually or potentially liable to be arrested and/or where the Owner and/or any operator or manager of the Ship is at fault or allegedly at fault or otherwise liable to any legal or administrative action; 3 “Environmental Law” means any law relating to pollution or protection of the environment, to the carriage of Environmentally Sensitive Material or to actual or threatened releases of Environmentally Sensitive Material; “Environmentally Sensitive Material” means oil, oil products and any other substance (including any chemical, gas or other hazardous or noxious substance) which is (or is capable of being or becoming) polluting, toxic or hazardous; “Event of Default” means any of the events or circumstances described in Clause 18.1; “Finance Documents”means: (a) this Agreement; (b) the Guarantee; (c) the Mortgage; (d) the General Assignment; (e) the Account Pledge; (f) the Manager’s Undertaking; (g) any Charterparty Assignment; and (h) any other document (whether creating a Security Interest or not) which is executed at any time by the Borrower, the Owner or any other person as security for, or to establish any form of subordination or priorities arrangement in relation to, any amount payable to the Lender under this Agreement or any of the other documents referred to in this definition; “Financial Indebtedness” means, in relation to a person (the “debtor”), a liability of the debtor: (a) for principal, interest or any other sum payable in respect of any moneys borrowed or raised by the debtor; (b) under any loan stock, bond, note or other security issued by the debtor; (c) under any acceptance credit, guarantee or letter of credit facility made available to the debtor; (d) under a financial lease, a deferred purchase consideration arrangement or any other agreement having the commercial effect of a borrowing or raising of money by the debtor; (e) under any foreign exchange transaction, any interest or currency swap or any other kind of derivative transaction entered into by the debtor or, if the agreement under which any such transaction is entered into requires netting of mutual liabilities, the liability of the debtor for the net amount; or 4 (f) under a guarantee, indemnity or similar obligation entered into by the debtor in respect of a liability of another person which would fall within (a) to (e) if the references to the debtor referred to the other person; “Fleet Vessels”means, together, all of the vessels (including, but not limited to, the Ship) from time to time owned by members of the Group and, in the singular, means any of them; “Future Charterparty”means any time charterparty, consecutive voyage charter or contract of affreightment in respect of the Ship (other than the Initial Charterparty) of a duration (or capable of being or exceeding a duration) of 11 months or more and any guarantee of such charter or other contract of employment in respect of the Ship to be entered into by the Owner and a charterer approved by the Lender in form and substance satisfactory to the Lender; “GAAP”means generally accepted accounting principles as from time to time in effect in the United States of America; “General Assignment” means a general assignment of the Earnings, the Insurances and any Requisition Compensation of the Ship, in such form as the Lender may approve or require; “Group” means, together, the Borrower, the Owner and all their respective subsidiaries and any other companies in the same beneficial ownership as the Borrower and/or the Owner; “Guarantee”means a guarantee of the Borrower’s obligations under this Agreement and the other Finance Documents to which it is a party executed or to be executed by the Owner in favour of the Lender in such form as the Lender shall approve or require; “IACS”means the International Association of Classification Societies; “Initial Charterparty”means the time charterparty dated 7 March 2008 in relation to the Ship made between the Seller and the Charterer as amended and supplemented by a novation agreement dated 5 June 2008 made between the Owner, the Seller and the Charterer pursuant to which the Seller has novated that charterparty in favour of the
